                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


DAVID WOOLSEY,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 2:18-cv-00745


RICHARD OJEDA,

                               Defendant.



                          MEMORANDUM OPINION AND ORDER


       Before this Court is Defendant Richard Ojeda’s (“Defendant”) Motion to Dismiss. (ECF

No. 6.) For the reasons explained more fully herein, Defendant’s motion is DENIED.

                                        I.      BACKGROUND

       Plaintiff David Woolsey (“Plaintiff”) brought this action pursuant to 42 U.S.C. § 1983,

alleging that Defendant violated Plaintiff’s First Amendment rights by taking actions that led to

the termination of Plaintiff’s employment. (See ECF No. 1.) Plaintiff alleges that on April 20,

2018, while riding in the passenger seat of a vehicle owned by his employer, he filmed a video that

criticized Defendant’s driving and posted it on his own personal Facebook profile. (Id. at 2–6.)

Defendant, who was a sitting state senator and a candidate for United States Congress at the time,

posted a response video later that night to his official “OjedaForCongress” Facebook page. (Id.

at 6–10.) In the video, Defendant berated Plaintiff for supporting an opposing candidate in a

previous race and called on Plaintiff’s employer to fire Plaintiff for driving recklessly in a company

                                                  1
vehicle. (Id. at 6–7.) Plaintiff further alleges that on April 21, 2018, Defendant called Plaintiff’s

employer and spoke with the owner. (Id. at 10.) The following Monday morning, April 23,

2018, the owner fired Plaintiff and stated that Plaintiff “shouldn’t have posted the video” because

he was “interfering in a federal election.” (Id.)

       Plaintiff filed this action shortly thereafter. On June 4, 2018, Defendant filed his motion

to dismiss. (ECF No. 6.) Plaintiff filed a timely response on June 14, 2018. (ECF No. 7.)

Defendant filed a timely reply on June 21, 2018. (ECF No. 8.) As such, this matter is fully

briefed and ripe for adjudication.

                                     II.     LEGAL STANDARD

       In general, a pleading must include “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); see McCleary-Evans v. Md. Dep’t of

Transp., State Highway Admin., 780 F.3d 582, 585 (4th Cir. 2015) (stating that this requirement

exists “to give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests” (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007))). However, to withstand a

motion to dismiss made pursuant to Federal Rule of Civil Procedure 12(b)(6), a complaint must

plead enough facts “to state a claim to relief that is plausible on its face.” Wikimedia Found. v.

Nat’l Sec. Agency, 857 F.3d 193, 208 (4th Cir. 2017) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. Stated another way, the factual allegations in the complaint “must be

sufficient ‘to raise a right to relief above the speculative level.’” Woods v. City of Greensboro,

855 F.3d 639, 647 (4th Cir. 2017) (quoting Twombly, 550 U.S. at 555). A complaint that alleges

enough facts “to satisfy the elements of a cause of action created by [the relevant] statute” will

                                                    2
survive a motion to dismiss. Id. at 648 (quoting McCleary-Evans, 780 F.3d at 585).

       In evaluating the sufficiency of a complaint, this Court first “identif[ies] pleadings that,

because they are no more than conclusions, are not entitled to the assumption of truth.” Iqbal,

556 U.S. at 679. This Court then “assume[s] the[] veracity” of the complaint’s “well-pleaded

factual allegations” and “determine[s] whether they plausibly give rise to an entitlement to relief.”

Id. Review of the complaint is “a context-specific task that requires [this Court] to draw on its

judicial experience and common sense.” Id. “[T]o satisfy the plausibility standard, a plaintiff is

not required to plead factual allegations in great detail, but the allegations must contain sufficient

factual heft to allow a court, drawing on judicial experience and common sense, to infer more than

the mere possibility of that which is alleged.” Nanni v. Aberdeen Marketplace, Inc., 878 F.3d

447, 452 (4th Cir. 2017) (internal quotation marks omitted).

                                         III.    DISCUSSION

       A. “Acting Under Color of State Law”

       Defendant argues that Plaintiff fails to state a claim under 42 U.S.C. § 1983 because

Defendant acted in his personal capacity, not in his capacity as a state senator, when posting the

video to his Facebook page. (ECF No. 6 at 15–17.) To state a claim under § 1983, the complaint

must plead specific facts demonstrating a violation of the plaintiff’s constitutional rights that was

committed by an individual “acting under color of state law.” Crosby v. City of Gastonia, 635

F.3d 634, 639 (4th Cir. 2011) (“A federal civil rights claim based upon § 1983 has two essential

elements: ‘[A] plaintiff must allege the violation of a right secured by the Constitution and laws

of the United States, and must show that the alleged deprivation was committed by a person acting

under color of state law.’” (quoting West v. Atkins, 487 U.S. 42, 48 (1988))). The defendant acts

under color of state law if he is “a state actor or ha[s] a sufficiently close relationship with state

                                                  3
actors such that . . . [he] is engaged in the state’s actions.” Cox v. Duke Energy Inc., 876 F.3d

625, 632 (4th Cir. 2017) (quoting DeBauche v. Trani, 191 F.3d 499, 506 (4th Cir. 1999)). Put

simply, the defendant acts under color of state law when he “exercise[s] power possessed by virtue

of state law and made possible only because [he] is clothed with the authority of state law.”

Davison v. Randall, 912 F.3d 666, 679 (4th Cir. 2019) (internal quotation marks omitted).

        Of particular relevance to this case, § 1983 “includes within its scope apparently private

actions which have a ‘sufficiently close nexus’ with the State to be ‘fairly treated as that of the

State itself.’” Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003) (quoting Jackson v.

Metro. Edison Co., 419 U.S. 345, 351 (1974)). In determining “whether [a private party’s]

allegedly unconstitutional conduct is fairly attributable to the State,” this Court first “identif[ies]

the specific conduct of which the plaintiff complains.” Mentavlos v. Anderson, 249 F.3d 301, 311

(4th Cir. 2001) (quoting Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50, 51 (1999)). This

Court then evaluates whether that conduct may reasonably “be treated as that of the State itself.”

Rossignol, 316 F.3d at 523; Mentavlos, 249 F.3d at 311. “[T]here is no specific formula for

defining state action under this standard.” Rossignol, 316 F.3d at 523 (internal quotation marks

omitted). Rather, this Court evaluates “the totality of the circumstances.” Holly v. Scott, 434

F.3d 287, 292 (4th Cir. 2006) (internal quotation marks omitted); Rossignol, 316 F.3d at 523 n.1

(“In the course of its state action inquiries, the Supreme Court has not opted for an objective or

subjective test, but simply for a look at the totality of circumstances that might bear on the question

of the nexus between the challenged action and the state.”). “If a defendant’s purportedly private

actions are linked to events which rose out of his official status, the nexus between the two can

play a role in establishing that he acted under color of state law.” Rossignol, 316 F.3d at 524. In

addition, “[w]here the sole intention of a public official is to suppress speech critical of his conduct

                                                   4
of official duties or fitness for public office, his actions are more fairly attributable to the state.”

Id.

        The Fourth Circuit’s recent decision in Davison is instructive here. The defendant in

Davison was a county politician who communicated with her constituents through an official

Facebook page bearing her name. 912 F.3d at 673. She encouraged her constituents to use the

Facebook page or her county government email address to converse with her about issues facing

the county. Id. The plaintiff in Davison, “an outspoken resident” who was active in county

politics, posted negative comments to the page. Id. at 675. The defendant deleted the comments

and blocked plaintiff’s account from the page for twelve hours. Id. at 675–76. Plaintiff sued,

arguing a violation of his First Amendment rights. Id. at 676.

        The Fourth Circuit held that the defendant acted under color of state law in administering

her Facebook page and in banning the plaintiff from it. See id. at 681. The court explained that

the defendant used the page “to further her duties as a municipal official” to “provide[] information

to the public about her . . . official activities and solicit[] input from the public on policy issues.”

Id. at 680. The court further emphasized that the page was “categorized as that of a government

official,” identified the defendant according to her official title, and provided an official email

address in the contact information. Id. at 680–81. The court concluded, “A private citizen could

not have created and used the Chair’s Facebook Page in such a manner.” Id. at 681. The court

also noted that “the specific actions giving rise to [the plaintiff’s] claim . . . are linked to events

which arose out of h[er] official status.” Id. (internal quotation marks omitted).

        In this case, Plaintiff alleges that Defendant posted the response video on his

“OjedaForCongress” Facebook page, “over which he exerts plenary control” and which he uses

“as his official Facebook account, both as a member of the West Virginia Senate[] and as a

                                                   5
candidate for [United States Congress].” (ECF No. 1 at 13.) Plaintiff further alleges that

Defendant, like the defendant in Davison, uses his official Facebook page “to share information

with his constituents, as well as for campaign purposes.” (Id.) Defendant “discusses political

issues . . . and invites discussion from members of the public,” as well as “promot[ing] and

invit[ing] attendance at events related to [Defendant’s] work as a senator.” (Id.) He signs posts

with “WV Sen. Richard Ojeda” and posts videos “from the floor of the legislature.” (Id.) These

allegations suggest that the “OjedaForCongress” Facebook page, like the page at issue in Davison,

is an official Facebook page maintained by a government actor.

       Plaintiff alleges that in the response video, Defendant accused Plaintiff of driving

erratically in the company vehicle and stated that Plaintiff was “mad at me because I beat his

person in the last political race.” (Id. at 6–7.) Defendant also mentioned Plaintiff’s employer,

stating that he “hope[s] the people that are running [the company employing Plaintiff] . . . sees

[sic] this video” and claiming that he is “gonna go to [the company] and I’m gonna let them know

point blank . . . that [Plaintiff’s driving] is unacceptable.” (Id. at 7.) Defendant posted this video

not to his personal Facebook account, but to his official Facebook page with more than 50,000

followers. (Id. at 6, 14.) Many of these followers are Defendant’s constituents, with whom he

communicates regularly via the page. (See id. at 13.) In fact, Plaintiff’s employer “has been in

business in [Defendant’s] district for 70 years[] and did not want to suffer retaliation and economic

harm due to Plaintiff’s political expression.” (Id. at 15.) Plaintiff further alleges that the day

after the incident, Defendant spoke with the owner of the store that employed Plaintiff, and that

Plaintiff was fired on the following business day. (Id. at 10.) When Plaintiff was fired, his

employer told him that he was “interfering in a federal election.” (Id.) These facts, which this

Court must accept as true in ruling on Defendant’s motion to dismiss, support an inference that

                                                  6
Defendant used his position as a state senator to pressure Plaintiff’s employer to fire Plaintiff. See

Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 253 (4th Cir. 2009) (explaining

that in ruling on a motion to dismiss, this Court “must assume all [well-pled facts] to be true” and

“draw all reasonable inferences in favor of the plaintiff”).

       In sum, under the facts pled in Plaintiff’s complaint, the totality of the circumstances points

to a conclusion that Defendant acted under color of state law in both posting the response video to

his official Facebook page and making a phone call to Plaintiff’s employer in an effort to have

Plaintiff fired. Defendant’s motion to dismiss the complaint on this basis is therefore DENIED.

       B. First Amendment Violation

       Defendant also contends that Plaintiff fails to plead a First Amendment retaliation claim

because the complaint does not allege threats or coercion by the government or describe the

conversation between Defendant and Plaintiff’s employer.             To make out a § 1983 First

Amendment retaliation claim, “a plaintiff must allege that (1) he engaged in protected First

Amendment activity, (2) the defendant took some action that adversely affected his First

Amendment rights, and (3) there was a causal relationship between his protected activity and the

defendant’s conduct.” Martin v. Duffy, 858 F.3d 239, 249 (4th Cir. 2017) (alterations and internal

quotation marks omitted). Defendant’s challenge to the complaint goes to the second and third

elements. (See ECF No. 6 at 11–14; ECF No. 8.)

       With respect to the second element, Plaintiff has adequately pled an adverse effect on his

First Amendment rights.       “Determining whether a plaintiff’s First Amendment rights were

adversely affected by retaliatory conduct is a fact intensive inquiry that focuses on the status of the

speaker, the status of the retaliator, the relationship between the speaker and the retaliator, and the

nature of the retaliatory acts.” Suarez Corp. Indus. v. McGraw, 202 F.3d 676, 686 (4th Cir. 2000).

                                                  7
Generally, “a plaintiff suffers adverse action if the defendant’s allegedly retaliatory conduct would

likely deter ‘a person of ordinary firmness’ from the exercise of First Amendment rights.”

Martin, 858 F.3d at 249. However, where, as here, “a public official’s alleged retaliation is in the

nature of speech, in the absence of a threat, coercion, or intimidation intimating that punishment,

sanction, or adverse regulatory action will imminently follow, such speech does not adversely

affect a citizen’s First Amendment rights, even if defamatory.” Suarez Corp., 202 F.3d at 687. 1

Such coercion is present in the facts of this case.

         Defendant’s statements about Plaintiff’s employer “can reasonably be interpreted as

intimating that [Defendant] would punish, sanction, or take an adverse action against” Plaintiff or

“utilize [his] government power to silence” Plaintiff. Id. at 689. Plaintiff alleges that Defendant

threatened in the response video to “go to [Plaintiff’s employer] and . . . let them know point blank

. . . that [Plaintiff’s driving] is unacceptable.” (ECF No. 1 at 7.) Plaintiff further alleges that

Defendant did indeed contact Plaintiff’s employer and that Plaintiff was fired when he arrived at

work the next business day after the phone call. (Id. at 10.) When firing Plaintiff, the owner told

Plaintiff that Plaintiff “shouldn’t have posted the video” because he was “interfering in a federal

election.” (Id.) This alleged stated reason for firing Plaintiff implies that Defendant did not

allow Plaintiff’s employer “to determine its own course of action,” Suarez Corp., 202 F.3d at 689,

because Plaintiff’s employer “has been in business in [Defendant’s] district for 70 years[] and did

not want to suffer retaliation and economic harm due to Plaintiff’s political expression,” (ECF No.




1
  Plaintiff argues that he is not required to plead “a threat, coercion, or intimidation,” Suarez Corp., 202 F.3d at 687,
because Defendant’s response video and phone call concerned “private information” about Plaintiff. (See ECF No.
7 at 17–19.) However, the “private information” exception applies when “the resulting injury caused by the
disclosure of the information in retaliation for engaging in protected conduct is . . . embarrassing, humiliating, or
emotionally distressful.” Suarez Corp., 202 F.3d at 688. Complaints about an individual’s driving do not reach that
threshold.
                                                           8
1 at 15). Taken together, these facts are sufficient to establish an adverse effect on Plaintiff’s First

Amendment rights at the motion to dismiss stage.

        Plaintiff has also adequately pled a causal relationship between the response video,

Defendant’s telephone call to Plaintiff’s employer, and Plaintiff’s termination. Defendant argues

that Plaintiff’s failure to plead any facts about the content of the phone call between Defendant

and Plaintiff’s employer is fatal to Plaintiff’s claim. (ECF No. 6 at 14; ECF No. 8 at 4–5.)

However, Plaintiff alleges that Defendant threatened to contact Plaintiff’s employer in the response

video posted to Defendant’s official Facebook page, that Defendant did in fact contact Plaintiff’s

employer the following day, and that Plaintiff was fired on the first business day after the phone

call. (ECF No. 1 at 7, 10.) Given this alleged course of events, this Court need not speculate

about the conversation between Defendant and Plaintiff’s employer to understand what Plaintiff

alleges Defendant said during the call.

        Plaintiff further alleges that his employer “has been in business in [Defendant’s] district

for 70 years[] and did not want to suffer retaliation and economic harm due to Plaintiff’s political

expression,” (id. at 15), and that Plaintiff’s employer mentioned the video Plaintiff posted and the

“federal election” in which Defendant was a candidate when firing Plaintiff, (id. at 10). Accepting

these facts as true and construing all reasonable inferences in Plaintiff’s favor, as this Court must

do in ruling on the motion to dismiss, see Nemet Chevrolet, 591 F.3d at 253, Plaintiff has

demonstrated that in response to the video Plaintiff posted, Defendant contacted Plaintiff’s

employer in order to pressure the owner to fire Plaintiff. Accordingly, Plaintiff has adequately

pled a First Amendment violation, and Defendant’s motion to dismiss the complaint on this basis

is DENIED.




                                                   9
                                     IV.    CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss, (ECF No. 6), is DENIED.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                           ENTER:       January 30, 2019




                                             10
